 1   MICHAEL L. BECKER, ESQ.
     Nevada Bar No. 8765
 2   MICHAEL V. CASTILLO, ESQ.
     Nevada Bar No. 11531
 3   LAS VEGAS DEFENSE GROUP, LLC
     2970 W. Sahara Avenue
 4   Las Vegas, NV 89102
     (702) 333-3673- Telephone
 5   (702) 974-0524- Fax
     Attorneys for Defendant
6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                          Case No. 2:21-mj-00372-EJY

 9                  Plaintiff,                          Stipulation to Continue the Preliminary
                                                        Hearing (Second Request)
10          v.

11   MARION POENARU,

12                  Defendant.

13

14          It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United

15   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Michael V.

16   Castillo, Esq., counsel for Defendant Marian Poenaru, that the preliminary hearing in the

17   above-captioned matter, previously scheduled for June 21, 2021, at 4:00 p.m., be vacated

18   and continued one week until June 28, 2021 at 4:00 p.m.

19          1.     Federal Rule of Criminal Procedure Rule 5. l(d) provides that "[w]ith the

20   defendant's consent and upon a showing of good cause-taking into account the public

21   interest in the prompt disposition of criminal cases-a magistrate judge may extend the time

22   limits [for preliminary hearings] one or more times." Here, the parties desire to explore the

23   potential to resolve this matter before defendants are formally charged by a criminal

24   indictment.
 1          2.      In that regard, the government has provided defense counsel with limited

 2   Rule 16 discovery in order to facilitate pre-indictment resolution. Defense counsel needs

 3   additional time to review the discovery and discuss the case with his client prior to a

 4   preliminary hearing or indictment.

 5          3.      This continuance is not sought for the purposes of delay, but to allow defense

 6   counsel an opportunity to examine the merits of this case before a potential resolution can

 7   be reached between the parties.

 8          4.      Defendant is in custody and agrees to the continuance.

 9          5.      Denial of this request could result in a miscarriage of justice, and the ends of

10 justice served by granting this request outweigh the best interest of the public and the

11   defendants in a speedy trial.

12          6.      The additional time requested by this stipulation is excludable in computing

13   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

14   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

15          DATED this 17th day of June, 2021.

16   CHRISTOPHER CHIOU
     Acting United States Attorney
17
      s/Jim W. Fang                                    sI Michael V Castillo
18   JIMW.FANG                                         MICHAEL V. CASTILLO
     Assistant United States Attorney                  Counselfor Defendant Poenaru
19   Counselfor the United States
20

21

22

23

24
                                                 2
 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                    Plaintiff,
 4
            v.                                           Case No. 2:21-mj-00372-EJY
 5
     MARIAN POENARU,                                     FINDINGS AND ORDER
 6
                    Defendant.
 7

 8

 9          Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.      The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution, and the government has provided defense counsel with limited Rule

13   16 discovery for that purpose. Defense counsel needs additional time to review the

14   discovery and discuss the case with his client prior to a preliminary hearing or indictment.

15   The Court finds good cause to continue the hearing to allow the parties to reach a pre-

16   indictment resolution.

17          2.      Both counsel for defendant and counsel for the government agree to the

18   continuance.

19          3.      Defendant is in custody and agrees to the continuance.

20          4.      The continuance is not sought for the purposes of delay, but to allow defense

21   counsel an opportunity to examine the merits of this case before a potential resolution can

22   be reached between the parties.

23

24
                                                 3
 1          5.     Denial of this request could result in a miscarriage of justice, and the ends of

 2   justice served by granting this request outweigh the best interest of the public and the

 3   defendants in a speedy trial.

 4          6.     The additional time requested by this stipulation is excludable in computing

 5   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 6   § 316l(b), and considering the factors under 18 U.S.C. § 316l(h)(7)(A) and (B)(i) and (iv).

 7          THEREFORE, IT IS HEREBY ORDERED that the prelimina!J hearing in the

 8   above-captioned matter currently scheduled forJune 21, 2021, at 4:00 p.m. be vacated and

 9   continued toJune 28, 2021 at 4:00 p.m., in a courtroom to be determined.

10          DATED this 17th day ofJune, 2021.

11

12
                                                 HONORABLE ELAYNAJ. YOUCHAH
13                                               UNITED STATES MAGISTRATEJUDGE

14

15

16

17

18

19

20

21

22

23

24
                                                4
